Flansburg, J.,
dissenting.
The suits, in which the attorneys’ fees here in controversy were earned, were brought by several plaintiffs: The Jones National Bank, the Bank of Staplehurst, the Utica Bank, and Thomas Bailey, and Isaac Holt, in February, 1895. The firm, of which Mr. Thomas was a’ member, originally- represented plaintiffs whose claims amounted to more than 63 per cent, of the total amount claimed by. all. This firm originally represented the Jones National Bank and the -Bank of Staplehurst. The firms, of which Mr. Burr and Mr. Norval were members, represented the-other plaintiffs. The cases involved identical questions of law, and there was, therefore, a common interest and object among the several plaintiffs, and it seems, according to- the conclusions of the trial court, that after the prosecution of the cases had commenced the attorneys for the various clients reached an understanding that the prosecution of the several cases should be carried oil jointly, that the fees recovered should be pooled, and that a division of the fees should be made between the three firms.
The cases were pending in court, 'from the time of filing until their final conclusion, some 25 years. They were, at first, won in -the trial court,' and those judgments were affirmed -in the supreme court, but.reversed by the United States supreme court. On a second trial in the district *642court judgments were again recovered, and, on appeal to the state supreme court, the judgments were reversed and the cases dismissed. That was in 1914.
After this reversal, and when it appeared that the ehance for winning by a second appeal to the United States supreme court was a desperate one, if not entirely hopeless, a meeting was had by the attorneys, Mr. Thomas, Mr. Norval, and Mr. Burr, at which meeting Mr. Jones, of the Jones National Bank, was present, and Mr. Norval, as the trial court found, “stated, in substance and effect, that he did not think the Capital National Bank cases could be won, and that he was opposed to prosecuting said cases further, and that he was unwilling to devote any more time to said Capital National Bank cases, and,, in substance, stated that he was not Avilling to have anything further to do with said Capital National Bank cases.” It is further shoAvn by the record that Mr. Norval then advised his client to make no further expenditure in the matter, and his client thereupon sold and assigned his claim to the Jones National Bank. From that time forth, it appears that Mr. Norval had nothing whatsoever to do Avitli these cases, as an attorney,- and that he utterly abandoned any further participation in them and gave no further assistance in their prosecution.. The trial court found that from that time on “Norval Brothers performed nothing more than nominal services.-’ If the trial court, by that recital, meant to infer that,Norval Brothers did perform “nominal 'services,” I do not believe that finding is sustained by the record. Such’ a finding could have been based upon one isolated fact only, and that is that Mr. Thomas casually met Judge Norval, a member of the firm of Norval Brothers & T.owley, but not the Mr. Norval avIio had been actively-participating in the cases, and suggested to him a proposition as to whether or not findings by the supreme court in the ease could be treated as independent and original findings of fact by that court, or Avhether they should be treated simply as a review of ultimate findings',t)f fact by the trial court, and Judge Norval, *643as attorneys are accustomed to do, in a casual way expressed some opinion upon that question. It does not appear that this wafe done with any idea or intention, on the part of Judge Norval, to render it as an attorney in the case, and, in fact, it seems to me clear that Norval Brothers • considered their connection with the case definitely terminated immediately following that conversation, which took place after the reversal and dismissal by the Nebraska supreme court in 1914. From that time forward, Mr. Burr and Mr. Thomas appear to have been, the only attorneys representing the interests opposed to the Capital National Bank. From that time forward they appeared as the only attorneys of record. They prepared the briefs and did all the work necessary for the final appeal and presentation of the cases to the United States supreme court, and all the work necessary for an ultimate and favorable decision from that court.
Upon this condition of the record, the trial court concluded, as a proposition of law, that Norval Brothers had not withdrawn as attorneys in the case. With that conclusion of law I cannot agree. The legal effect of the facts, as above set forth, seem to me, conclusively and unequivocally, to establish a definite and complete 'severance of their relation as attorneys from all further connection with the litigation.
The contract, such as was found by the trial court, for a pooling and division of fees between the various attorneys connected with the litigation was an entire contract, by which it was necessarily understood that each should take his remuneration from funds - which were entirely contingent upon their joint efforts, and that the joint service of all should contribute to the ultimate result. Under such an agreement, no one of them would be entitled to recover from the other what he'believed, or even, what he might be able to prove, his own services were reasonably worth. The services of - each contributed to a common cause, and the value of those services, which value was not determined by any agreement between the *644parties, was not apportionable. It was an entire and not a divisible contract for services, and the services rendered were not of such a kind that the value of the service of one could, by any definite standard of value, be measured in comparison with the value of the services of the other associates in the enterprise, as would be the case, for instance, where a man is hired to plow a field, or husk corn, and where each hour's work brings its direct benefit to the- employer in results, and where its value and its benefit may be measured by a common and well-recognized standard of wages per hour, or per day. If an attorney could not recover the reasonable value of. his service should he have remained in the case, he certainly cannot be privileged to have that recovery because of the fact that he has voluntarily and, as it proves, wrongfully withdrawn from the. case. In order that any one of these attorneys should be allowed to recover upon the final outcome of the cases, in the event of victory, it was necessary that he should, throughout, perform his part and share in the undertaking. When any one of them threw up his hands and abandoned further prosecution, voluntarily and of his own volition, and'without excuse or justification, because he believed the case hopeless and because he was unwilling to further participate ’ and share in the burden of continuing in the performance of his agreement, and because he was unwilling to see his client expend further-moneys in what .he considered, a hopeless venture, it certainly must be that he should be held to have withdrawn entirely from the arrangement, and to hhve precluded himself from ever sharing in the profits and remuneration earned by those attorneys who remained steadfast to their task, and who successfully carried forth the work to its final and favorable conclusion. ¡It seems to me that neither in law nor as a matter of abstract justice is Mr. Norval, or the assignee, to whom he .has' transferred his interest in this lawsuit, entitled to any recovery.
The controversy, however, yet to be determined, is be*645tween -Mr: Thomas and Mr. Burr. It must be conceded that Mr. .Thomas was always very actively engaged in the work of prosecuting these cases, that, as time went on, he assumed-more and more a larger burden of the work, and that continuing from the time the case was reversed by this court in 1914 he has performed much the greater; part of the work, and has assumed the larger control in the prosecution and presentation of the case on final appeal to the United States supreme court. This was done, as the- trial court finds, by an understanding with Mr. Burr, by which it was agreed that Mr. Thomas should assume the major portion of the labor of the continued prosecution of the cases. It appears that Mr. Burr always had faith in a favorable outcome of these cases, and that, when Mr. Nerval withdrew, he urged the further prosecution of (hem, and that Mr. Thomas agreed to continue with him. Mr. Burr was willing, not only to continue with his services, but to furnish expense money, and it was the finding of the-trial court that an arrangement was made between Mr. Burr and Mr. Thomas, whereby Mr. Thomas; by reason-of his agreed added service, should receive also extra compensation out of the fees to be ultimately recovered. Mr ..Thomas and Mr. Burr are-not in accord as to just what that agreement was, but Mr. Burr by his testimony shows that Mr. Thomas was to receive something extra. He testified that he had agreed that • Thomas should take NorvaTs share of the fees; that is, the share that Mr. Norval would have recovered, had he" remained in the case. There is- also a letter in evidence, wherein Mr. Burr wrote Mr. Thomas as follows: “I'feel' we have further cast the burden of this case upon you, and I sincerely hope that some day, not so far away, you will receive the lion's share of remuneration for all your extra labors in these cases.”
It is contended by Mr. Burr that, even though the trial court.has-made a finding of fact that there was an agreement between himself and Mr. Thomas whereby Mr. Thomas was to receive extra compensation for his serv*646ices, such an agreement would be wanting of any consideration and, therefore, unenforceable. It is argued that Mr. Thomas was already obligated to his clients to do everything that his good judgment dictated toward attaining a successful result, and that when,, in the opinion of Judge Thomas, it appeared to be possible and probable that a successful outcome of the cases might result by a further appeal to the United States supreme court, then ii became his positive duty to conduct and prosecute such an appeal, by reason of an obligation owing to his clients to do whatever his judgment might dictate should be done for their best interests. His agreement to assume a larger proportion of the work, since Mr. Norval had withdrawn from the- case, necessarily increasing the burden to be borne by the two remaining attorneys, would seem to have been a good consideration for the alleged agreement made with Mr. Burr. When Mr. Norval withdrew from the joint employment and left the two attorneys alone to conduct the further prosecution of the cases, they were entitled to arrange between themselves for a distribution of the increased burden. The arrangement, therefore, by which Mr. Burr and Mr. Thomas agreed to continue the prosecution of the cases alone, and Mr. Thomas to assume a larger proportion of the work, not theretofore assumed by him, was, it seems to me, not lacking of consideration and should be held to be legal and binding between the parties.
According to Mr. Burr’s statement, it appears that he was willing, at one time at least, that Mr. Thomas should take the share of the fees which would have been allotted to Mr. Norval, had he maintained his relations as attorney in the cases. This would have been one-third of the total contingent fee recovered. It also appears that Mr. Thomas was the representative originally of clients who had some 63 per cent, of the total amount claimed by all the plaintiffs, taken together. Had his employment continued to be several, he would have recovered, then, 63 per cent, of the total contingent fee available. It seems *647to me, under the circumstances, that this court can arrive at no fairer distribution of the fund than to allow to Mr. Burr one-third of the fee and to Mr. Thomas two-tliirds.
It is therefore my judgment that Mr. Burr should be given $10,613.18, and Mr. Thomas $21,286.37.
The amount available as attorney’s fees from the Stuart judgment of $7,302.08 should have been equally divided between the three firms mentioned.